Electronically Filed
                                                          Supreme Court
                                                          SCWC-28948
                                                          29-MAY-2013
                                                          11:25 AM




                               SCWC-28948

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      PACIFIC LIGHTNET, INC.,
           Petitioner/Plaintiff-Appellant/Cross-Appellee,

                                  vs.

   TIME WARNER TELECOM, INC., and TIME WARNER TELECOM OF HAWAII
     L.P., Respondents/Defendants-Appellees/Cross-Appellants.
                       (Civil No. 03-1-2557)

                      PACIFIC LIGHTNET, INC.,
           Petitioner/Plaintiff-Appellant/Cross-Appellee,

                                  vs.

      TIME WARNER TELECOM OF HAWAII L.P. a Delaware limited
   partnership, Respondent/Defendant-Appellee/Cross-Appellant,

                                  and

              ALVEN KAMP, Respondent/Defendant-Appellee.
                         (Civil No. 05-1-0428)


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (ICA NOS. 28948 and 29105; CIVIL NOS. 03-1-2557 and 05-1-0428)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            The Application for Writ of Certiorari filed on April

22, 2013 by Petitioner/Plaintiff-Appellant/Cross-Appellee Pacific
Lightnet, Inc. is hereby accepted and will be scheduled for oral

argument.    The parties will be notified by the appellate clerk

regarding scheduling.

            DATED:   Honolulu, Hawai#i, May 29, 2013.

Margery S. Bronster,               /s/ Mark E. Recktenwald
Rex Y. Fujichaku,
for petitioner                     /s/ Paula A. Nakayama

J. Douglas Ing,                    /s/ Simeon R. Acoba, Jr.
Brian A. Kang,
and Emi L.M. Kaimuloa,             /s/ Sabrina S. McKenna
for respondent
                                   /s/ Richard W. Pollack




                                   2